UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6082


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL HENDRICKS J. RINGLING,        a/k/a   Michael    Hendricks
Jaysen, a/k/a John Kasell,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:91-cr-00041-F-1)


Submitted:    May 21, 2009                    Decided:    May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Hendricks J. Ringling, Appellant Pro Se.    Rudolf A.
Renfer, Jr., Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael    Hendricks        J.       Ringling    appeals    the      district

court’s order denying his motion for a reduction of sentence

pursuant to 18 U.S.C. § 3582(c) (2006).                    Ringling contends that

he was entitled to the reduction under Amendment 706 of the U.S.

Sentencing Guidelines Manual (“USSG”), which lowered the base

offense levels for drug offenses involving cocaine base.                            See

USSG § 2D1.1(c) (2007 & Supp. 2008); USSG App. C Amend. 706.

Because Ringling was sentenced on the basis of his status as a

career   offender    and    not   on    the       basis    of    the   drug     quantity

attributed to him, we find that the district court did not abuse

its   discretion     in    denying     Ringling’s          motion.        See     United

States v. Sharkey, 543 F.3d 1236, 1238-39 (10th Cir. 2008).

           Accordingly, we affirm the district court’s order.                         We

dispense   with     oral    argument        because        the    facts   and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2